UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
UNITED STATES OF AMERICA,                                 :                                   4/3/2020
                                                          :
                      v.                                  :
                                                          :               S1 17-CR-248 (VSB)
RICHARD D. HART,                                          :
                                                          :                      ORDER
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendant’s motion “pursuant to 18 U.S.C. § 3582 (c)(1)(A) to modify

Mr. Hart’s term of imprisonment to time served and to impose a special condition that Mr. Hart

serve a period of home confinement on supervised release.” (Hart Comp. Mot. 1.) 1 The

Government by email indicated it is going to undertake to gather information and intends to

report back on Friday, April 3, 2020. It is hereby


        ORDERED that the Government shall file a response to Defendant’s motion by 5 p.m.

Friday, April 3, 2020. That response should include a discussion of the exhaustion issue

addressed in paragraphs 15-16 of the Hart Comp. Mot., including: (1) whether an email from

counsel to the Warden of the Metropolitan Detention Center (“MDC”) qualifies as part of the

exhaustion process authorized by the Federal Bureau of Prisons (“BOP”); (2) whether in light of

the current lockdown within the BOP Defendant Hart can access the administrative processes

necessary to initiate a request for compassionate release within the MDC/BOP, and; (3) the

following cases (a) United States v. Monzon, 2020 U.S. Dist. LEXIS 20566, 2020 WL 550220



1
 “Hart Comp. Mot.” refers to Defendant Richard Hart’s Motion to Modify Sentence. Hart is directed to file this
motion on the docket, or to seek permission to file a redacted version of his motion.

                                                         1
(S.D.N.Y. Feb. 4, 2020); (b) United States v. Bolino , 2019 U.S. Dist. LEXIS 223321 (E.D.N.Y.

Dec. 30, 2019); and (c) United States v. Perez, 17 Cr. 513-3 (AT) (Doc. 98.); and


         IT IS FURTHER ORDERED that parties attempt to contact the appropriate authorities at

the MDC and/or the BOP concerning whether or not they intend to and/or have the capacity to

respond within 30 days to Defendant’s motion and/or whether they have formulated a position

with regard to Defendant’s motion, and, either in a joint letter or separately, inform the Court of

the results of their discussions with the appropriate authorities at the MDC and/or the BOP by 5

p.m. Friday, April 3, 2020.


         SO ORDERED.


Dated:     April 3, 2020
           New York, New York

                                                                     _______________________
                                                                     Vernon S. Broderick
                                                                     United States District Judge




                                                 2
